Citation Nr: 9913879	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-49 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes to include the question of whether the 
termination of a permanent and total disability rating for 
pension purposes was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971 and from October 1977 to October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Columbia, South Carolina, regional office (RO) which 
terminated the veteran's entitlement to nonservice-connected 
pension benefits.  Thereafter, the veteran perfected a timely 
appeal with respect to the issue of entitlement to a 
permanent and total disability rating for pension purposes to 
include the question of whether the termination of a 
permanent and total disability rating for pension purposes 
was proper.  In May 1998, the Board remanded the veteran's 
claim to the RO for further evidentiary development.  
Following attempts to comply with the remand instructions, 
the RO returned the veteran's case to the Board in February 
1999 for appellate review.  


REMAND

As previously discussed, the Board, in May 1998, remanded to 
the RO for further evidentiary development the veteran's 
claim for a permanent and total disability rating for pension 
purposes to include the question of whether the termination 
of a permanent and total disability rating for pension 
purposes was proper.  Specifically, after a complete and 
thorough review of the claims folder, the Board determined 
that a final decision of the veteran's claim for restoration 
of his pension benefits could not be made without a medical 
evaluation of all of his disabilities and without assignments 
of disability ratings for these disorders.  The Board noted, 
in particular, that the veteran has nonservice-connected 
disorders, including, but not limited to, shoulder pain, 
headaches, and vision problems, which the RO had not rated.  
(In this regard the Board notes that the veteran has no 
service-connected disabilities and that the RO had considered 
his nonservice-connected disorder of residuals of a head 
injury with confusion, memory loss, and blackouts (10%).)  

Consequently, the Board requested, on remand, that the 
veteran be accorded a VA general medical examination as well 
as all necessary specialized evaluations, including VA 
neurology, ophthalmology, cardiology, and orthopedic 
examinations to determine the nature and extent of the 
veteran's nonservice-connected disabilities.  Additionally, 
the Board asked the RO to evaluate the veteran's 
nonservice-connected residuals of a head injury with 
confusion, memory loss, and blackouts under the new 
applicable rating criteria, to apprise him of this regulatory 
change and to accord him an opportunity to submit evidence 
and argument as to the new regulations.  

Pursuant to the Board's remand, the RO, by a June 1998 
letter, asked the veteran to provide information regarding 
treatment he has received for any disorder since October 
1996.  Review of the claims folder indicates that the veteran 
failed to respond to the RO's request.  

Also pursuant to the Board's remand, the RO scheduled the 
veteran to undergo the VA examinations (including general 
medical, heart, joints, neurological disorders, and eye 
evaluations) at the Augusta, Georgia VA Medical Center (VAMC) 
in September 1998.  The veteran, however, failed to report 
for the examinations.  In this regard, the Board notes that 
the notification of the scheduling of these examinations was 
apparently sent to the veteran's latest known address of 
record and was not returned as undeliverable by the United 
States Postal Service.  Furthermore, no evidence has been 
presented to rebut the presumption that the veteran was 
properly informed of the date and time of the examinations.  
See Mason v. Brown, 8 Vet.App. 44, 53-55 (1995).

In the supplemental statement of the case which was furnished 
to the veteran in November 1998, the RO notified the veteran 
of its reasons for continuing its denial of his pension 
claim.  Although the RO referenced the veteran's failure to 
report for the scheduled VA examinations, the agency does not 
appear to have considered, or to have informed the veteran 
of, the relevant regulatory provisions concerning a 
claimant's failure to report for scheduled VA examinations.  
See 38 C.F.R. § 3.655 (stipulating that, "[w]hen entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, [and] . . . the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  [However, w]hen the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.")  
Further review of the claims folder indicates that the 
veteran has not offered any explanation for his failure to 
report for the VA examinations, nor has he expressed a 
willingness to report for the evaluations.  

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is " . . . permanently 
and totally disabled from nonservice-connected disability not 
the result of the veteran's willful misconduct[.]"  
38 U.S.C.A. § 1521 (West 1991).  The veteran in the present 
case satisfies the requirement of serving during a period of 
war.  38 C.F.R. § 3.2(f) (1998).  Therefore, the issue of 
entitlement to pension turns on whether he is now found to be 
permanently and totally disabled.  In this regard, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has provided specific guidance on how a 
permanent and total disability rating for pension purposes 
should be adjudicated.  Talley v. Derwinski, 2 Vet.App. 282 
(1992); Roberts v. Derwinski, 2 Vet.App. 387 (1992); 
Abernathy v. Derwinski, 2 Vet.App. 391 (1992); and Brown 
v. Derwinski, 2 Vet.App. 444 (1992).  

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities has not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  See Roberts, supra.  For instance, in the present 
case, the Board, in the June 1998 remand, identified shoulder 
pain, headaches, and vision problems as being shown by the 
record and requiring further review.  

Even in cases where the RO has identified a disability and 
assigned a rating, further development may be required in 
order to apply the rating criteria by which the identified 
disability is evaluated.  In this regard, the Board notes 
that its previous remand specifically requested that the RO 
evaluate the veteran's nonservice-connected residuals of a 
head injury with confusion, memory loss, and blackouts under 
the new applicable rating criteria.  For these sort of 
reasons, including the need to conduct several VA 
examinations, the Board remanded the veteran's pension claim 
in May 1998.  Consequently, it may be said that entitlement 
to the claimed benefit turns on further evidentiary 
development, most particularly the results of several 
specialized examinations.  

The Court has held that, when the Board addresses a question 
which has not yet been addressed by the originating agency, 
the Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question, whether he has been given an adequate 
opportunity to submit such evidence and argument, and whether 
the statement of the case provided to the veteran fulfills 
the regulatory requirements.  See 38 C.F.R. § 19.29 (1998).  
If not, the matter must be remanded to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993).

The Board has thoroughly reviewed the claims folder and 
concludes that this remand is the first time that the veteran 
has been notified of the good cause question regarding his 
failure to report for the previously scheduled VA 
examinations.  The veteran, therefore, has not yet been 
afforded an opportunity to present argument and/or evidence 
on this question; nor has he been provided a statement of the 
case or a supplemental statement of the case with respect to 
the issue of whether good cause has been shown for his 
failure to report for the previously scheduled VA 
examinations.  Consequently, the Board will remand the matter 
to the RO to avoid the possibility of prejudice.  38 C.F.R. 
§ 19.9 (1998).




For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran and his representative 
should be contacted and notified of the 
right to submit evidence, argument, 
and/or comment with regard to the 
question of whether the veteran had good 
cause for his failure to report for the 
VA general medical, heart, joints, 
neurological disorders, and eye 
examinations scheduled in September 1998.  
He should be informed of his right to 
request a hearing on the matter if he so 
desires.  

	2.  After the above development has been 
completed, the RO should make a 
determination for the record as to 
whether the veteran's pension claim 
should be denied under the provisions of 
38 C.F.R. § 3.655.  If that decision is 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case which 
should contain a summary of the 
pertinent facts as well as all relevant 
laws and regulations not previously 
provided to the veteran.  See, e.g., 
38 C.F.R. § 3.655 (1998).  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




